Title: From James Madison to William Jones, [13 February] 1811
From: Madison, James
To: Jones, William


Dear Sir[13 February 1811]
I return with my thanks the printed document you were so good as to send. There is an obscurity in the passage which you note, that calls for some such emendation as you suggest; unless the term sequestration has a meaning in the French Code, different from that generally attached to it. The translation may also be inaccurate; the more probably so, as there are two in the Newspapers not entirely consistent with it. Whatever the true construction may be, the letter presents several interesting points for consideration. Perhaps Mr. Serrurier who is hourly expected here, may tho’ it is very doubtful considering the time & place of his departure be able to throw light on the difficulties. Accept my friendly respects
James Madison
